Citation Nr: 1525534	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  07-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an eye disorder (other than pterygium/pinguecula, cataracts, or diabetic retinopathy), originally claimed as glaucoma, to include as secondary to in-service exposure to herbicide agents or as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1978 to July 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for glaucoma.  A claim for service connection for glaucoma was received in March 2006.  

In November 2008, August 2010, and June 2012, the Board, in pertinent part, remanded the issue of service connection for an eye disorder for additional development.  In July 2013, the Board denied service connection for an eye disorder, other than pterygium/pinguecula, cataracts, or diabetic retinopathy.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2015 Memorandum Decision, the Court vacated the Board's decision and remanded the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for an Eye Disorder

In the January 2015 Memorandum Decision, the Court held that the Board's statement of reasons or bases was inadequate because the Board did not address whether the Veteran's claimed eye disorders are casually related to or aggravated by the service-connected pterygium/pinguecula, cataracts, or diabetic retinopathy.  No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of whether the Veteran's currently diagnosed dry eye syndrome, status post-blepharoplasty, pseudoexfoliation of the right eye, and posterior lid margin disease (blepharitis) were caused or aggravated by the service-connected pterygium/pinguecula, cataracts, or diabetic retinopathy.  The Board finds that remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed eye disorders, other than pterygium/pinguecula, cataracts, and diabetic retinopathy.  The claims file should be provided to the examiner.  The VA examiner should diagnose all eye disorders (other than pterygium/pinguecula, cataracts, and diabetic retinopathy) and offer the following opinions with supporting rationale:   

Is it at least as likely as not (50 percent or greater probability) that each current eye disorder (other than pterygium/pinguecula, cataracts, and diabetic retinopathy) was caused by the service-connected pterygium/pinguecula, cataracts, or diabetic retinopathy?

Is it at least as likely as not (50 percent or greater probability) that each current eye disorder (other than pterygium/pinguecula, cataracts, and diabetic retinopathy) was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected pterygium/pinguecula, cataracts, or diabetic retinopathy?

2.  Then, readjudicate the appeal.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




